UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— STELLAR PHARMACEUTICALS INC. (Exact name of small business issuer as specified in its charter) ————— ONTARIO, CANADA 0-31198 N/A (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 544 Egerton St London, Ontario Canada N5W 3Z8 (Address of Principal Executive Office) (Zip Code) (519) 434-1540 (Issuer’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of outstanding common shares, no par value, of the Registrant at: June 30, 2011: 24,610,042 STELLAR PHARMACEUTICALS INC. TABLE OF CONTENTS PART I – FINANCIAL STATEMENTS Item 1. Unaudited Condensed Interim Financial Statements 1 Condensed Interim Balance Sheets 1 Condensed Interim Statements of Operations and Comprehensive Loss and Deficit 2 Condensed Interim Statements of Cash Flows 3 Notes to Condensed Interim Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Conditions and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Evaluation of Disclosure Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1a.Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other information 20 Item 6. Exhibits 20 PART I –FINANCIAL STATEMENTS ITEM 1. CONDENSED INTERIM FINANCIAL STATEMENTS STELLAR PHARMACEUTICALS INC. CONDENSED INTERIM BALANCE SHEETS (Expressed in Canadian dollars) (Unaudited) CURRENT As at June30, As at December31, Cash and cash equivalents (Note 2) $ $ Accounts receivable, net of allowance of $nil (2010 - $nil) Inventories (Note 3) Taxes recoverable - Loan receivable Prepaids, deposits and sundry receivables (Note 4) Total current assets PROPERTY, PLANT AND EQUIPMENT, net (Note 5) OTHER ASSETS (Note 6) Total assets $ $ LIABILITIES CURRENT Accounts payable $ $ Accrued liabilities Deferred revenues Product returns liability (Note 10(c)) - Total current liabilities LONG TERM WARRANT LIABILITY (Note 7(e)) Total liabilities CONTINGENCIES AND COMMITMENTS (Note 10) SHAREHOLDERS’ EQUITY CAPITAL STOCK AUTHORIZED Unlimited Non-voting, convertible redeemable and retractable preferred shares with no par value Unlimited Common Shares with no par value ISSUED (Note 7) 24,610,042 Common Shares (2010 – 24,585,040) Additional Paid-in capital options - outstanding Additional Paid-in capital options - expired DEFICIT ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the condensed interim financial statements. 1 STELLAR PHARMACEUTICALS INC. CONDENSED STATEMENTS OF OPERATIONS, COMPREHENSIVE INCOME AND DEFICIT (Expressed in Canadian Dollars) (Unaudited) For the Three Month Period Ended June 30 For the Six Month Period Ended June 30 PRODUCT SALES (Note 14) $ ROYALTY AND LICENSING REVENUES (Note 14) TOTAL REVENUES FROM ALL SOURCES COST OF PRODUCTS SOLD GROSS PROFIT EXPENSES Selling, general and administrative (Notes 7(b), (d),12 & 15) Research and development Change in warrant liability (Note 7(e)) - - Amortization (non-manufacturing property, plant and equipment) INCOME (LOSS) FROM OPERATIONS ) INTEREST AND OTHER INCOME LOSS ON DISPOSAL OF EQUIPMENT - - - ) INCOME (LOSS) AND COMPREHENSIVE INCOME FOR THE PERIOD BEFORE INCOME TAXES ) Current income tax expense (Note 13) - ) - ) Future income tax recovery (Note 13) - - NET INCOME (LOSS) AND COMPREHENSIVE INCOME (LOSS) FOR THE PERIOD ) DEFICIT, beginning of period ) DEFICIT, end of period $ ) $ ) $ ) $ ) EARNINGS (LOSS) PER SHARE (Note 8) – Basic and diluted $ $ $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING – Basic and diluted See accompanying notes to condensed interim financial statements. 2 STELLAR PHARMACEUTICALS INC. STATEMENTS OF CASH FLOWS (Expressed in Canadian dollars) (Unaudited) For the Three Month Period Ended June 30 For the Six Month Period Ended June 30 CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES - Net income (loss) for the period $ $ $ ) $ Items not affecting cash Amortization Current income tax expense ) - ) Future income tax recovery - Loss on disposal of equipment - - - Change in warrant liability (Note 7(e)) - - Issuance of equity instruments for services rendered - Stock-based compensation (Note 7(d)) Change in non-cash operating asset and liabilities (Note 9) CASH FLOWS (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM (USED IN) INVESTING ACTIVITIES - Additions to property, plant and equipment ) Increase to other assets ) Proceeds from sale of equipment - - - CASH FLOWS USED IN INVESTING ACTIVITIES ) CASH FLOWS USED IN FINANCING ACTIVITIES - Stock options exercised - - Share issuance costs (Note 7(a)) ) - ) - CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES ) ) CHANGE IN CASH AND CASH EQUIVALENTS ) ) ) CASH AND CASH EQUIVALENTS, Beginning of period CASH AND CASH EQUIVALENTS, End of period $ See accompanying notes to condensed interim financial statements. 3 STELLAR PHARMACEUTICALS INC. NOTES TO CONDENSED INTERIM FINANCIAL STATEMENTS (Expressed in Canadian dollars) (Unaudited) JUNE 30, 2011 1. BASIS OF PRESENTATION These condensed unaudited interim financial statements should be read in conjunction with the financial statements for Stellar Pharmaceuticals Inc.’s (the "Company") most recently completed fiscal year ended December 31, 2010.These condensed interim financial statements do not include all disclosures required in annual financial statements, but rather are prepared in accordance with recommendations for interim financial statements in conformity with accounting principles generally accepted in the United States of America.These condensed interim financial statements have been prepared using the same accounting policies, and methods as those used by the Company in the annual audited financial statements for the year ended December 31, 2010. The unaudited condensed interim financial statements contain all adjustments (consisting of only normal recurring adjustments) which are necessary to present fairly the financial position of the Company as at June 30, 2011, and the results of its operations and cash flows for the three and six month periods ended June 30, 2011 and 2010.Note disclosures have been presented for material updates to the information previously reported in the annual audited financial statements. a) Estimates The preparation of these financial statements has required management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of the revenues and expenses during the reporting period. On an ongoing basis, the Company evaluates its estimates, including those related to provision for doubtful accounts, accrued liabilities, income taxes, stock based compensation, revenue recognition and intangible assets. The Company bases its estimates on historical experiences and on various other assumptions believed to be reasonable under the circumstances. Actual results could differ from those estimates. As adjustments become necessary, they are reported in earnings in the period in which they become known. b) Fair Value The Company follows Financial Accounting Standards Board (FASB) ASC 820-10-65-1 (formerly referred to as SFAS 157), “Fair Value Measurements” (SFAS 157). ASC 820-10-65-1 defines fair value, establishes a framework for measuring fair value and expands disclosures regarding fair value measurements. ASC 820-10-65-1 defines fair value as the price received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. ASC 820-10-65-1 provides guidance on how to measure the fair value of financial instruments according to a fair value hierarchy that prioritizes the information used to measure fair value into three broad levels. ASC 820-10-65-1 broadly applies to most existing pronouncements that require or permit fair value measurements (including both financial and non-financial assets and liabilities) but does not require any new fair value measurements. 4 STELLAR PHARMACEUTICALS INC. NOTES TO CONDENSED INTERIM FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION (continued) (c) Recently Adopted Accounting Standards In October 2009, the FASB issued an accounting standards update that requires an entity to allocate arrangement consideration at the inception of an arrangement to all of its deliverables based on their relative selling prices, eliminates the use of the residual method of allocation, and requires the relative-selling-price method in all circumstances in which an entity recognizes revenue of an arrangement of deliverables.This guidance became effective for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010, with earlier application permitted.The Company adopted the provisions of the guidance in the first quarter of 2011.The adoption did not have a material impact on the Company’s financial statements. In December 2010, the FASB issued an accounting standards update that requires an entity to disclose pro forma revenue and earnings of the combined entity for both the year in which a business combination occurred and the prior year as if the business combination had occurred as of the beginning of prior year only. This guidance became effective prospectively for business combinations occurring in fiscal years beginning after December 15, 2010. The Company adopted the provisions of the guidance in the first quarter of 2011. The adoption did not have a material impact on the Company’s financial statements. (d)New Accounting Standards Not Yet Adopted In June 2011, the FASB issued an accounting standards update that eliminates the option to present components of other comprehensive income as part of the statement of changes in equity and requires an entity to present items of net income and other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. This guidance also requires an entity to present on the face of the financial statements reclassification adjustments from other comprehensive income to net income. This guidance will be effective for fiscal years beginning after December 15, 2011, which will be the Company’s fiscal year 2012, with early adoption permitted. The Company does not expect that the adoption of the guidance will have a material impact on the Company’s financial statements. In May 2011, the FASB issued an accounting standards update that clarifies and amends the existing fair value measurement and disclosure requirements. This guidance will be effective prospectively for interim and annual periods beginning after December 15, 2011, which will be the Company’s fiscal year 2012, with early adoption prohibited. The Company does not expect that the adoption of the guidance will have a material impact on the Company’s financial statements. 2. CASH AND CASH EQUIVALENTS June 30, December31, Cash $ $ Short-term investments $ $ 5 STELLAR PHARMACEUTICALS INC. NOTES TO CONDENSED INTERIM FINANCIAL STATEMENTS 3. INVENTORIES June 30, December31, Raw materials $ $ Finished goods Packaging materials Work in process $ $ 4. PREPAIDS, DEPOSITS AND SUNDRY RECEIVABLES June 30, December31, Prepaid operating expenses $ $ Prepaid manufacturing - Interest receivable on investments $ $ 5. PROPERTY, PLANT AND EQUIPMENT June 30, 2011 Accumulated Net Carrying Cost Amortization Amount Land $ $ –– $ Building Office equipment Manufacturing equipment Warehouse equipment Packaging equipment Computer equipment $ $ $ . December31, 2010 Accumulated Net Carrying Cost Amortization Amount Land $ $ –– $ Building Office equipment Manufacturing equipment Warehouse equipment Packaging equipment Computer equipment $ $ $ 6 STELLAR PHARMACEUTICALS INC. NOTES TO CONDENSED INTERIM FINANCIAL STATEMENTS 6. OTHER ASSETS June 30, 2011 Accumulated Net Carrying Cost Amortization Amount Patents $ $ $ December31, 2010 Accumulated Net Carrying Cost Amortization Amount Patents $ $ $ The Company currently has patents of $104,443 at June 30, 2011 (December 31, 2010 - $84,963) which are not being amortized as these patents are currently pending. 7. CAPITAL STOCK (a) Common Shares During the six month period ended June 30, 2011, the Company issued 25,002 Common Shares and recorded $5,466 for default shares issued due to late registration of the Common Shares issued pursuant to the private placement offering during the year ended December 31, 2010. The Company also recorded $21,684 in fees related to the registration of the Common Shares issued pursuant to such private placement. Authorized: An unlimited number of Common Shares, with no par value. Number of Shares Amount Balance, December 31, 2010 and March 31, 2011 $ Shares issued as default shares Private placement registration fees - ) Balance, June 30, 2011 $ (b) Paid-in Capital Options – Outstanding The activities in additional paid in-capital options are as follows: Amount Balance, December 31, 2010 $ Expense recognized for options issued to employees/ directors Options issued to employees/directors expired (62,223 ) Balance, March 31, 2011 Expense recognized for options issued to employees/ directors Balance, June 30, 2011 $ 7 STELLAR PHARMACEUTICALS INC. NOTES TO CONDENSED INTERIM FINANCIAL STATEMENTS 7. CAPITAL STOCK (continued) (c) Paid-in Capital Options - Expired The activities in additional paid in-capital options are as follows: Amount Balance, December 31, 2010 $ Options issued to employees/directors expired Balance, March31, 2011 and June 30, 2011 $ (d) Stock Based Compensation The Company’s stock-based compensation program includes stock options in which some options vest based on continuous service, while others vest based on performance conditions such as profitability and sales goals. For those equity awards that vest based on continuous service, compensation expense is recorded over the service period from the date of grant. For performance-based awards, compensation expense is recorded over the remaining service period when the Company determines that achievement is probable. During the three and six month periods ended June 30, 2011, there were 305,000 options granted (2010 - nil). Of the options, 180,000 were granted to directors/officers of the Company at $0.41 (US$0.42).These options vest as to 25% on each of September 30 and December 31, 2011, and March 31 and June 30, 2012.The remaining 125,000 options were granted to employees at $0.68 (US$0.71) and vest (25% per quarter in 2012) upon achieving certain financial objectives. As at June 30, 2011, 10,000 of these options were cancelled due to the departure of certain employees. Since share-based compensation is recognized only for those awards that are ultimately expected to vest, the Company has applied an estimated forfeiture rate (based on historical experience and projected employee turnover) to unvested awards for the purpose of calculating compensation expense.For the three and six month periods ended June 30, 2011, the Company recorded $27,262 and $90,998, respectively (2010 – $17,443 and $51,390, respectively, as compensation expense for options issued to directors, officers and employees based on continuous service.This expense was recorded as selling, general and administrative expense. On June 22, 2011, pursuant to resolutions by the Board of Directors and shareholders, the Company amended the plan to change the maximum number of Common Shares from the a fixed number of 4,629,452 to a floating amount equivalent to 10% of the issued and outstanding Common Shares. As at June 30, 2011, the maximum number of options that may be issued under the plan is 2,461,004 (December31, 2010 – 4,629,452). The total number of options outstanding as at June 30, 2011 was 1,029,500 (December 31, 2010 – 876,500). The weighted average fair value of options expensed during the six month period ended June 30, 2011 was estimated at $0.93 (2010 - $0.94). 8 STELLAR PHARMACEUTICALS INC. NOTES TO CONDENSED INTERIM FINANCIAL STATEMENTS 7. CAPITAL STOCK (continued) (e) Warrants As at June 30, 2011, the following compensation warrants were outstanding: Number of Weighted Average Exercise Fair Expiry Date warrants Price Value April 8, 2012 US$1.50 $ April 8, 2012 US$2.00 $ April 8, 2012 US$2.50 $ US$2.00 $ In connection with a private placement offering in October 2010, the Company granted 1,500,000 warrants to the participants, each exercisable into one Common Share as follows: 500,000 at US$1.50 ($1.56), 500,000 at US$2.00 ($2.07) and 500,000 at US$2.50 ($2.59) each for a period of 18 months, ending on April 8, 2012. The exercise price of the 1,500,000 warrants is denominated in US dollars while the Company’s functional and reporting currency is the Canadian dollar.As a result, the fair value of the warrants fluctuates based on the current stock price, volatility, the risk free interest rate, time remaining until expiry and changes in the exchange rate between the US and Canadian dollar.The fair value of the warrant liability at the date of grant was $206,774 and was estimated using the Black-Scholes option pricing model, based on the following assumptions: expected dividend yield of 0%; expected volatility of 85%; risk free interest rate of 1.45%; and expected term of 1.5 years. ASC 815 “Derivatives and Hedging” (formerly referred to as SFAS133) indicates that warrants with exercise prices denominated in a different currency than an entity’s functional currency should not be classified as equity. As a result, these warrants have been treated as derivatives and recorded as liabilities carried at their fair value, with period-to-period changes in the fair value recorded as a gain or loss in the statement of operations. The Company treated the compensation warrants as a liability upon their issuance. As at June 30, 2011, the fair value of the warrant liability of $281,093 was estimated using the Black-Scholes option pricing model based on the following assumptions: expected dividend yield of 0% expected volatility of 217% risk-free interest rate of 1.56% and expected term of 9 months. For the three and six month periods ended June 30, 2011, the Company recorded $25,024 and $64,271, respectively (2010 - $nil) as change in warranty liability expense. 8. EARNINGS (LOSS) PER SHARE The treasury stock method assumes that proceeds received upon the exercise of all warrants and options outstanding in the period are used to repurchase the Company's shares at the average share price during the period. The diluted earnings per share is not computed when the effect of such calculation is anti-dilutive. The following table sets forth the computation of earnings per share based on the treasury method: 9 STELLAR PHARMACEUTICALS INC. NOTES TO CONDENSED INTERIM FINANCIAL STATEMENTS 8. EARNINGS (LOSS) PER SHARE (continued) For the Three Month Period For the Six Month Period For the periods ended June 30 Numerator - net earnings available to common shareholders Net earnings $ $ $ ) $ Denominator - Weighted average # of Common Shares outstanding - basic Dilutive effect of stock options - - Repurchase of shares under treasury stock method - ) - ) Denominator - Weighted average # of Common Shares outstanding - diluted Earnings per share - basic $ $ $ ) $ Earnings per share - diluted $ $ $ ) $ 9. STATEMENT OF CASH FLOWS Changes in non-cash balances related to operations are as follows: For the Three Month Period For the Six Month Period For the periods endedJune 30 Accounts receivable $ ) $ ) $ ) $ ) Inventories ) ) Prepaids, deposits and sundry receivables ) ) Taxes recoverable ) Loan receivable - 4 - 4 Accounts payable and accrued liabilities ) ) ) Product returns liability ) ) Deferred revenues ) $ ) $ ) $ ) $ ) Non-cash transactions for the three and six month periods ended June 30, 2011, for the purchase of manufacturing equipment were $nil (2010 – $nil). During the three and six month periods ended June 30, 2011, there was no interest or taxes paid (2010 – $nil). 10 STELLAR PHARMACEUTICALS INC. NOTES TO CONDENSED INTERIM FINANCIAL STATEMENTS CONTINGENCIES AND COMMITMENTS (continued) (a) Consulting Royalty Agreements The Company has consultant royalty agreements in place for several of its international license agreements.These agreements provide for royalty payments to consultants who assisted in locating licensees who have signed license agreements with the Company. The royalty fees recorded for consultants include 10% of the upfront fees received from the licensees and 10% of any future milestone payments received.In addition, royalty payments arealso based on 4 to 5% of the total sales of Uracyst at a declining rate of 1% per year over a three to five year period, declining to a 1% rate effective in the final year. The expenses recorded in regards to royalty fees for the three and six month periods ended June 30, 2011 were $6,752 and $9,916, respectively (2010 - $44,177 and $45,004, respectively). These amounts have been recorded as royalty expense in selling, general and administrative expense. (b) Lease Agreements The Company presently leases office and warehouse equipment under operating leases. For the three and six month period ended June 30, 2011, the total expense related to leases was $949 and $1,898, respectively (2010 - $1,274 and $2,548, respectively). At June 30, 2011, the remaining future minimum lease payments under operating leases are $3,285 (December31, 2010 - $5,183). (c) Product Returns Liability During the year ended December 31, 2010, the Company was advised that a licensee was planning to exercise its contractual rights to return a quantity of NeoVisc product.The Company subsequently has made a provision for the licensee to receive a quantity of product at no charge and in addition, all contractual rights to return product now and in the future have been removed. The liability for the Company for this return was eliminated at June 30, 2011 (December 31, 2010 - $112,500). (d) Executive Termination Agreement The Company currently has an employment agreement with an executive officer of the Company that contains change of control benefits. The agreement provides that in the event that the officer’s employment is terminated by the Company other than for cause, or for good reason or within six months of a change of control of the Company, the officer is entitled to (i) a lump sum payment equal to $202,500 (based on current base salary), (ii) all outstanding and accrued regular and vacation pay and expenses and (iii) the immediate vesting of options which would continue to be available for exercise for a period of 30 days following the date of termination. SIGNIFICANT CUSTOMERS During the three month period ended June 30, 2011, the Company had one significant customer that represented 29% (a major wholesaler) of product sales (2010 - two significant customers that represented 54% (one major wholesaler – 22%; and one international customer – 32%). During the six month period ended June 30, 2011, the Company had one significant customer that represented 29% (a major wholesaler) of product sales (2010 –49%; two significant customers that represented 49% (one major wholesaler – 27%; and one international customer – 22%).The Company believes that its relationship with this customer is satisfactory. 11 STELLAR PHARMACEUTICALS INC. NOTES TO CONDENSED INTERIM FINANCIAL STATEMENTS RELATED PARTY TRANSACTIONS The Company entered into a fiscal advisory and consulting agreement with LMT Financial Inc. ("LMT") (a company beneficially owned by a director and interim officer of the Company and his spouse) for services provided in the normal course of business. Advisory and consulting fees under this agreement were $6,600 per month.This agreement was cancelled on January 17, 2011. During the three and six month periods ended June 30, 2011, the Company recorded and paid $3,300 (2010 - $19,800 and $39,000, respectively) as selling, general and administrative expense on account of to this agreement. On January 17, 2011, the Company retained Arnold Tenney, through LMT, as a consultant to act as Interim President and Interim Chief Executive Officer of the Company. Under the terms of this agreement, LMT will cease being paid under the fiscal advisory and consulting agreement until the appointment of a permanent CEO and President. In consideration for the services provided by Mr. Tenney, LMT is paid $16,700 per month. During the three and six month periods ended June 30, 2011, the Company has recorded and paid $50,100 and $95,150, respectively (2010 - $nil) as selling, general and administrative expense. During the three and six month periods endedJune 30, 2011, the Company recorded $11,112 and $21,012, respectively, for various legal services (2010 – $nil) to a law firm in which one of the directors of the Company is a partner, which have been recorded as selling, general and administrative expense. INCOME TAXES The Company has no taxable income under the Federal and Provincial tax laws for the three and six month periods ended June 30, 2011 and 2010. The Company has non-capital loss carry-forwards at June 30, 2011 totaling approximately $1,881,100, which may be offset against future taxable income.If not utilized, the loss carry-forwards will expire between 2014 and 2029.The cumulative carry-forward pool of scientific research and experimental development (SR&ED) expenditures that may be offset against future taxable income, with no expiry date, is $1,798,300. The non-refundable portion of the tax credits as at June 30, 2011 was $338,500.All taxable benefits are fully allowed for because the realization of the assets is undeterminable. 14.SEGMENTED INFORMATION Revenue for the three and six month periods ended June 30 2011 and 2010 includes products sold in Canada and international sales of products.Revenue earned is as follows: The Company is engaged in the sale of three lines of product: June 30 Unaudited For the Three Month Period For the SixMonthPeriod Product Sales NeoVisc % Uracyst % BladderChek % Subtotal % Licensing & Royalty Fees % Other % 12 STELLAR PHARMACEUTICALS INC. NOTES TO CONDENSED INTERIM FINANCIAL STATEMENTS 14.SEGMENTED INFORMATION (continued) Royalty and licensing revenues for the three and six month periods ended June 30, 2011 and 2010 includes royalties earned during these periods, as well as license fee milestones.Revenues earned are as follows: June 30 Unaudited For the Three Month Period For the Six Month Period Product Sales Domestic sales $ International sales Other revenues Total Product Sales $ Royalties & Licensing Revenues Licensing fees $
